Hanford, J.
This case is in all material respects similar to the case of Murray v. Mining Co., ante, 385, (just disposed of,) and must take the same course. True, it is contended that the facts are different for that the plaintiff, upon whose petition the order to transfer the case was made, was not the moving party in any other proceeding in the state court. The record shows, however, that he did voluntarily appear in the state court, and resist a motion to require him to give additional security against damages by reason of an injunction granted by the territorial court, and that in obedience to the order of the state court ho did afterwards file therein an additional bond. Upon familiar principles, by thus voluntarily appearing and contesting a point in the state court, *388the plaintiff has submitted to its jurisdiction of his person, and, as there can be no question as to the jurisdiction of that court of the subject-matter, I am bound to hold that full and perfect jurisdiction in the state court had attached before the filing of any written request to transfer the cause to this court.